              Case 2:21-cv-01218-JAD-VCF Document 3 Filed 07/29/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 STEVEN J. BANK,                                             Case No.: 2:21-cv-01218-JAD-VCF

 4             Petitioner
                                                                    Order Dismissing Action
 5 v.

 6 ANN ELWORTH-WINNER,

 7             Respondent

 8

 9            Petitioner Steven J. Bank filed this pro se petition for writ of habeas corpus under 28

10 U.S.C. § 2254 but failed to pay the $5.00 filing fee or submit a completed application to proceed

11 in forma pauperis. As a result, this case has not been properly commenced.

12            It also appears that this case is defective because petitioner has not exhausted his state-

13 court remedies. A federal court will not grant a state prisoner’s petition for habeas relief until the

14 prisoner has exhausted his available state remedies for all claims raised. 1 A petitioner must give

15 the state courts a fair opportunity to act on each of his claims before he presents those claims in a

16 federal habeas petition. 2 A claim remains unexhausted until the petitioner has given the highest

17 available state court the opportunity to consider the claim through direct appeal or state collateral

18 review proceedings. 3 Bank is in pretrial detention and challenges the evidence against him in a

19 Las Vegas Municipal Court traffic case. While the procedural posture is not entirely clear, he

20

21   1
         Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b).
22   2
       O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also Duncan v. Henry, 513 U.S. 364, 365
     (1995).
23   3
      See Casey v. Moore, 386 F.3d 896, 916 (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374,
     376 (9th Cir. 1981).
           Case 2:21-cv-01218-JAD-VCF Document 3 Filed 07/29/21 Page 2 of 2




 1 refers to a challenge to the viability of his case in that court and states that he filed that motion on

 2 June 22, 2021. He does not state that that motion has been resolved or that he has pursued a state

 3 habeas corpus action. Therefore, it appears this federal petition is also unexhausted and

 4 premature.

 5         IT IS THEREFORE ORDERED that this federal petition IS DISMISSED without

 6 prejudice to petitioner filing a new federal habeas petition, in a new case with a new case number

 7 and a new, completed application to proceed in forma pauperis with the required financial

 8 information or the $5.00 filing fee.

 9         IT IS FURTHER ORDERED that the Clerk is directed to FILE the petition [ECF No. 1-

10 1].

11         IT IS FURTHER ORDERED that a certificate of appealability is denied because jurists

12 of reason would not disagree with this outcome.

13         IT IS FURTHER ORDERED that the Clerk is directed to ENTER JUDGMENT

14 accordingly and CLOSE THIS CASE.

15         Dated: July 29, 2021

16                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
17

18

19

20

21

22

23



                                                      2
